IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


PLASTERER EQUIPMENT CO., INC.,             :    No. 468 MAL 2018
                                           :
                     Cross Petitioner      :
                                           :    Cross Petition for Allowance of
                                           :    Appeal from the Order of the Superior
                                           :    Court
             v.                            :
                                           :
                                           :
REGIONAL ORTHOPEDIC                        :
ASSOCIATES, P.C.,                          :
                                           :
                     Respondent            :


                                        ORDER



PER CURIAM

      AND NOW, this 7th day of January, 2019, the Cross Petition for Allowance of

Appeal is DENIED.